Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention is directed towards a media device which, in the claimed embodiment, utilizes three separate power sources to operate. These sources comprise an internal power source, the audio/visual device interface, and a removable power cord. The internal power source is utilized specifically to transmit a signal through the audio/visual interface to an audio/visual device to indicate additional power is required from the removable power cord, which is in addition to the power provided from the audio/visual device. The prior art generally teaches power management of similar devices, see for example Lachwani et al. (8,762,746 col. 1 line 51 - col. 2 line 34) and Waide (8,497,779 fig. 1 and col. 1 lines 58-66). More specifically, there are teachings of determining whether additional power is required from an audio/visual device, see for example Yang (2012/0286590 paragraph 0043). The prior art further teaches sending signals from a source device to a sink device to indicate on the sink device a power deficiency at the source, see Yoshida et al. (2013/0057762 paragraph 0210). However, the specific requirement of needing all three power sources does not appear to be taught or reasonably suggested in the prior art at the time of invention.
Regarding the outstanding double patenting rejections over U.S. Patent numbers 9,286,854; 9,848,231; 10,219,030; and 10,750,235, said rejections have been withdrawn in light of applicant’s amendments. Express need for all three power sources does not appear to be taught or reasonably suggested by said inventions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421